1    VJ Labat, Esq. (SBN 271778)
     LABAT LEGAL GROUP
2    1261 Lincoln Ave, Suite 208
     San Jose, CA 95125
3    Telephone: (415) 294-0135
     Fax: (408) 228-1930
4    vlabat@labatlegal.com
5
     Attorneys for Plaintiff
6    APRIL UNPINGCO
7

8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                       SACRAMENTO DIVISION
11
     APRIL UNPINGCO, an individual,                        Case No.: 2:19-cv-00253-TLN
12

13                     Plaintiff,
                                                           STIPULATION TO REMAND ACTION,
14                     v.                                  COURT ORDER FOR BINDING
                                                           ARBITRATION AND STAY OF
15
     LODI SKILLED NURSING SERVICES doing                   ACTION; ORDER THEREON
16   business as FAIRMONT REHABILITATION
     HOSPITAL, a Nevada corporation, NORTH
17   AMERICAN HEALTH CARE INC., a Nevada
     corporation,
18

19                     Defendants.
20

21          Plaintiff APRIL UNPINGCO (“Plaintiff”) and LODI SKILLED NURSING SERVICES

22   doing business as FAIRMONT REHABILITATION HOSPITAL and NORTH AMERICAN

23   HEALTH CARE INC. (collectively “Defendants”) stipulate as follows:

24          1.         On February 9, 2019, Plaintiff commenced an action in the United States District

25   Court For The Eastern District of California, bearing the above-entitled name and case number

26   (the “Action”).

27          2.         On February 22, 2019, Defendants acknowledged service of the complaint by and

28   through their counsel of record.


                                                       1

                            STIPULATION TO REMAND AND BINDING ARBITRATION; ORDER
1           3.      After some discussion, Plaintiff and Defendants (collectively the “Parties”) have
2    agreed that the Action should be remanded to the San Joaquin County Superior Court. To that
3    end, the Parties hereby stipulate that the Action be remanded to San Joaquin County Superior
4    Court. The Parties further stipulate that all deadlines and dates including any applicable statutes
5    of limitation shall relate back to the original filing date of February 9, 2019.
6           4       The Parties further stipulate that Plaintiff and Defendants entered into an
7    arbitration agreement (the “agreement”) dated September 26, 2018. A copy of the agreement is
8    attached hereto as Exhibit A.
9           5.      Defendants have indicated that they intend to file a motion to compel arbitration
10   based on the agreement which Defendants contend is enforceable. In consideration that the Court
11   may have granted said motion, the Parties have agreed to submit this matter to binding
12   arbitration before the JAMS Sacramento Division 2520 Venture Oaks Way, Suite 400
13   Sacramento CA 95833, or other agreed-upon Arbitrator, subject to the following terms and
14   conditions to ensure that the arbitration will be conducted in compliance with the holdings of
15   Armendariz v. Foundation Health Psychcare Services, Inc. (2000) 24 Cal. 4th 83:
16          A.      All costs generally associated with the arbitration process including, but not
17   limited to, administrative fees, arbitrator fees, reporting fees of the arbitration hearing and the
18   like shall be the sole and exclusive responsibility of Defendants. Should Defendants not pay all
19   required arbitration fees, it shall be deemed a waiver of the rights of Defendants to arbitrate
20   Plaintiff’s claims;
21          B.      The arbitrator shall have the power to award any type of legal or equitable relief
22   available in a court of competent jurisdiction, including, but not limited to, attorney fees and
23   costs and/or punitive damages;
24          C.      Unless otherwise agreed in writing by the Parties, discovery shall be governed by
25   California Code of Civil Procedure section 1283.05 of the California Arbitration Act and in
26   accordance with the Civil Discovery Act, California Code of Civil Procedure (“C.C.P.”) section
27   2016.010 et seq., without limitation;
28



                                                        2

                           STIPULATION TO REMAND AND BINDING ARBITRATION; ORDER
1               D.   The Parties have agreed to select an arbitrator by mutual agreement or by
2    alternatively striking/ranking names from a panel of seven (7) JAMS arbitrators, or other agreed-
3    upon Arbitrator, experienced in employment disputes and resident to the Sacramento JAMS
4    location;
5               E.   The arbitrator shall issue a written decision revealing essential findings and
6    conclusions which shall form the basis of the award (“the Award”) and may determine the
7    prevailing party for purposes of awarding attorney fees and costs pursuant to any applicable
8    sections of the C.C.P., the Fair Employment and Housing Act (“FEHA”) and the California
9    Family Rights Act (“CFRA”). The arbitrator shall be bound to follow the law as found in the
10   various statutes comprising the FEHA of California and the CFRA relevant to Plaintiff’s claims
11   in presiding over the arbitration and in making an award;
12              F.   All discovery disputes, including without limitation, any dispute regarding
13   compliance with third party subpoenas will be decided by the arbitrator. The arbitrator may
14   issue findings and rulings on discovery disputes as he/she deems appropriate. The Court shall
15   retain jurisdiction to enforce compliance as to third party subpoenas, should it become necessary,
16   and only after reasonable and good faith attempts are made to amicably resolve any such
17   disputes between the Parties and the Parties and any third parties, and after intervention by the
18   arbitrator. The arbitrator may issue such discovery findings and rulings as he/she deems
19   appropriate;
20              G.   Barring any unforeseen and extraordinary circumstances, the arbitration shall be
21   completed within one year of the date on which the arbitrator is selected subject to the arbitrator
22   confirming his/her availability and no conflict exists between the arbitrator and any of the
23   Parties;
24              H.   Other than as stated in paragraph F above and only for those purposes as specified
25   in Chapter 4 (Enforcement of the Award), Articles 1 (Confirmation, Correction or Vacation of
26   the Award) and 2 (Limitations of Time) of the California Arbitration Act and in conformity with
27   said Articles, the jurisdiction of the Court shall be stayed.
28



                                                        3

                          STIPULATION TO REMAND AND BINDING ARBITRATION; ORDER
1           I.      The Parties further agree that faxed or computer imaged signatures on this
2    Stipulation are deemed to be original signatures for filing purposes. The Parties also agree to
3    electronic service via e-mail for all documents relating to this case.
4           J.      The Parties stipulate that all current Federal Court and future State Court
5    deadlines, including the Defendants’ Federal Court response date and Initial Disclosures deadline
6    are waived/off-calendar/stayed.
7
     DATED: March 19, 2019                   TRESSLER LLP
8

9
                                             By:
10
                                                           Attorneys for Defendants, LODI
11                                                         SKILLED NURSING SERVICES and
                                                           NORTH AMERICAN HEALTH
12                                                         CARE LLP
13
     DATED: March 19, 2019                   LABAT LEGAL GROUP
14

15
                                             By:           /Vijayta Labat/
16
                                                           Attorneys for Plaintiff
17
                                                           APRIL UNPINGCO
18

19

20

21

22

23

24

25

26

27

28



                                                       4

                          STIPULATION TO REMAND AND BINDING ARBITRATION; ORDER
1                                                  ORDER
2            Upon consideration of the parties’ stipulation, it is hereby ordered that this action is
3    REMANDED to the Superior Court of California, County of San Joaquin. Furthermore,
4    pursuant to the foregoing stipulation, and for good cause shown, it is hereby ordered that all of
5    Plaintiff’s claims as set forth in Plaintiff’s civil complaint entitled and identified above shall be
6    submitted to binding arbitration pursuant to the terms of the foregoing joint stipulation of the
7    Parties. The civil court proceedings shall be stayed pending completion of the Parties’
8    arbitration.
9

10           IT IS SO ORDERED.
11

12   Dated: March 28, 2019
13

14

15                                        Troy L. Nunley
                                          United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                        5

                          STIPULATION TO REMAND AND BINDING ARBITRATION; ORDER
